Title: To Benjamin Franklin from Jonathan Williams, Sr., 29 December 1783
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


          
            Hond sr—
            Boston Decer 29th. 1783—
          
          I Wrote you a few days ago adviceing that Doctr. Coopers being Sick provented my presenting your Bill, he is now dead, he die’d this Day about 12 oClock, I shall endever to git your Bill answerd, I think the famley will pay it as the Doctr. has left a good Estate for one of the Cloth we think the death of this Ameable man is not only a Loss to his famley & Church but to the public in general—
          I have Cleard your huse agreeable to your Sisters desire, I expect Aunt with her Children to town Next week to take Possession & Live there Which I Conclude will be agreeable to you—
          I Entertaind Some flatering expectations of your Coming to Boston this fall, now we hope you will Come in the Spring, at our house we Shall be happy to Se you & your G Son—
          My Wife Joines in duty to you & Love to Billey Belive me ever Your Dutefull Nephew & most Hble Servant—
          
            Jona. Williams
          
         
          Addressed: His Excellency Benjamin Franklin Esqr / at / Passy / in France
        